Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 10/25/2021 has been entered. Claims 2 and 5 – 7. Claims 1, 3 – 4 and 8 – 12 remain pending and are under examination. 
Applicant’s filed drawings have overcome the previous objection set forth. The objections is withdrawn.
Applicant’s amendment to the specification has overcome the previous objection set forth. The objection is withdrawn. 
Applicant’s amendment(s) to claim 1 and claim 9 have overcome the previous objections set forth. The objections are withdrawn. 
Applicant’s amendment(s) to claim 1 has overcome the 112(b) rejection previously set forth. The rejections are withdrawn. 

Applicant's amendment filed 10/25/2021 has overcome the previous rejection of;
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Kim (KR20160019711A, using espacenet translation)
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970)

Claims 1, 8, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)
Claims 3 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), Hong (US2011/0068299) and Minami (US2019/0311970), as applied to claim 1, and in further view of Kim (KR20160019711A, using espacenet translation)


Kwon Declaration Under 37 C.F.R. § 1.130(a)
The declaration under 37 CFR 1.130(a) filed on 10/25/2021 is sufficient to overcome the rejection of claims 1 – 2, 5 – 7, and 10 – 12 based on Dasom (“Carbon nanotubes-reinforced aluminum alloy functionally graded materials fabricated by extrusion process, NPL, January 2019). 
  

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)

Regarding claim 1, Chang teaches a method for manufacturing a composite profile material [Title]. Chang teaches the method includes forming a composite billet [0024]. Chang teaches that the composite billet comprises a first billet of hollow cylindrical shape [0037 – 0038], a second billet that may be a cylindrical shaped, metal bulk or powder [0039 – 0040], and a third billet comprised of powder 
Wherein the first billet of Chang reads on the “second shell layer” and “first billet” as claimed, wherein the second billet of Chang reads on the “core layer” and the “third billet” as claimed, and wherein the third billet of Chang reads on the “first shell layer” and “second billet” as claimed. Wherein the first billet of Chang is a “can” shape [0049]
Chang teaches that the second billet (i.e. core layer) and the third billet (i.e. shell layer) may be mixtures of powder including mixtures of aluminum powder and/or carbon nanotubes [0050, 0052]

However, Chang also does not teach forming a heat-sink by extruding the billet. Chang also does not explicitly teach forming the composite powder with aluminum powder and carbon nanotubes via ball milling. Chang also does not teach the composition of the powders in the second and third billet nor that they are different composition. 

Minami teaches a heat sink and cooling device [title] and a method of making it. Minami teaches that the heat sink is made of a composite material of aluminum and carbon particles [0036], wherein the carbon particles can be carbon nanotubes [0043, 0045]. Minami further teaches that carbon nanotubes have a high thermal conductivity and composite easily with aluminum [0043]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of forming a multi-layered billet and extruding as taught by Chang, and used a composite powder of aluminum and carbon nanotubes in order to produce a powder with high thermal conductivity as well as used the extrusion process to form a heat-sink from the billet, as taught by Minami. Given that both Chang and Minami use the teaches using aluminum-carbon nanotube 

Chang in view of Minami does not explicitly teach forming the composite powder with aluminum powder and carbon nanotubes via ball milling. Chang also does not teach the composition of the powders in the second and third billet nor that they are different composition.

Hong teaches a method for fabricating nanocomposite powder which includes a carbon nanotube and a metal [Title]. Hong teaches that the composite powder is preferably carbon nanotubes and aluminum powder and that the composite powder is formed by ball milling the two together in order to homogenously mix them [0053, 0055]. Furthermore, Hong teaches that the amount of carbon nanotubes used in a metal matrix metal powder is 0.1 – 50 wt% [0052]. While Hong does not explicitly teach the volume%, based on the densities disclosed in the instant invention [Table 3] in which the carbon nanotubes have a density of 1.8 (or less) and the aluminum powder has a density of 2.7, the volume ratio would be 0.067 – 33.33 vol%. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the wt% disclosed by Hong overlaps with vol% amounts of the second and third billet of the claimed range. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have obvious to taken the method of Chang in view of Minami and used balling to produce a homogenous mixture of carbon nanotubes and aluminum powder as disclosed by Hong. Furthermore, it would have been obvious to have used the wt% ranges disclosed by Hong in the second and third billet of Chang. Given that Hong is directed to composite powder in which the powder is preferably carbon nanotube and aluminum, similar to Chang (same field of endeavor), a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 

Chang in view of Minami and Hong does not explicitly teach that the composition of the powders in the second and third billet are a different composition.

Kwon teaches a method for making a functionally graded composite material [title]. Kwon also discloses that the method is done using a composite powder which comprises carbon-nanotubes and aluminum powder and is achieved through powder metallurgy route [Abstract; Experimental]. Kwon teaches that the creation of functionally graded material (FGMs) allows for the creation of a bulk material that has tailored properties due to controlled distribution of the desired characteristics within the material [page 1, left column, top]. Kwon shows that several different powders of varying carbon nanotube amounts were created and layered in order to make the material [Experimental].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of creating a composite billet as taught by Chang, and used two composite powders of different compositions in the creation of the second and third billet. As taught by Kwon, the use of functionally graded material allows for the tailoring of properties of bulk material, by controlling the distribution of the desired characteristics in each layer. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 8, Chang in view of Minami, Hong and Kwon teaches the invention as applied above in claim 1. Chang teaches that the powder can be compressed in the billet at 80 MPa or less [0045], which overlaps with the claimed range.

Regarding claim 10 – 12, Chang teaches forming a composite billet [0024]. Chang teaches that the composite billet comprises a first billet of hollow cylindrical shape [0037 – 0038], a second billet that may be a cylindrical shaped, metal bulk or powder [0039 – 0040], and a third billet comprised of powder disposed between the first and second billet [0051] (meeting the claimed limitation of forming a multi-layered billet). Chang also discloses that the composite die is extruded [0054] (meeting the claimed limitation of extruding the multi-layered billet).
Wherein the first billet of Chang reads on the “second shell layer” and “first billet” as claimed, wherein the second billet of Chang reads on the “core layer” and the “third billet” as claimed, and wherein the third billet of Chang reads on the “first shell layer” and “second billet” as claimed. Wherein the first billet of Chang is a “can” shape [0049]
Chang teaches that the second billet (i.e. core layer) and the third billet (i.e. shell layer) may be mixtures of powder including mixtures of aluminum powder and/or carbon nanotubes [0050, 0052]

However, Chang also does not teach forming a heat-sink by extruding the billet. Chang also does not explicitly teach forming the composite powder with aluminum powder and carbon nanotubes via ball milling. Chang also does not teach the composition of the powders in the second and third billet nor that they are different composition. 

Minami teaches a heat sink and cooling device [title] and a method of making it. Minami teaches that the heat sink is made of a composite material of aluminum and carbon particles [0036], wherein the carbon particles can be carbon nanotubes [0043, 0045]. Minami further teaches that carbon nanotubes have a high thermal conductivity and composite easily with aluminum [0043]. Minami teaches that the method of production includes forming a billet of the composite material and extruding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the multi-layered billet as taught by Chang, and extruded it to form a heat-sink, as taught by Minami. Given that both Chang and Minami use the teaches using aluminum-carbon nanotube mixtures, a person of ordinary skill in the art would have a reasonable expectation of achieving a heat-sink with the multi-layered billet of Chang. 

Chang in view of Minami also does not teach the composition of the powders in the second and third billet nor that they are different composition.

Hong teaches a method for fabricating nanocomposite powder which includes a carbon nanotube and a metal [Title]. Hong teaches that the composite powder is preferably carbon nanotubes and aluminum powder [0053, 0055] and that the amount of carbon nanotubes used in a metal matrix metal powder is 0.1 – 50 wt% [0052]. While Hong does not explicitly teach the volume%, based on the densities disclosed in the instant invention [Table 3] in which the carbon nanotubes have a density of 1.8 (or less) and the aluminum powder has a density of 2.7, the volume ratio would be 0.067 – 33.33 vol%. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the wt% disclosed by Hong overlaps with vol% amounts of the second and third billet of the claimed range. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have obvious to taken the multi-layered billet comprised of a composite of carbon nanotube and aluminum powder, as taught by Chang in view of Minami, and used the wt% ranges disclosed by Hong in the second and third billet of Chang. Given that Hong is directed to composite 

Chang in view of Minami and Hong does not explicitly teach that the composition of the powders in the second and third billet are a different composition.

Kwon teaches a method for making a functionally graded composite material [title]. Kwon also discloses that the method is done using a composite powder which comprises carbon-nanotubes and aluminum powder and is achieved through powder metallurgy route [Abstract; Experimental]. Kwon teaches that the creation of functionally graded material (FGMs) allows for the creation of a bulk material that has tailored properties due to controlled distribution of the desired characteristics within the material [page 1, left column, top]. Kwon shows that several different powders of varying carbon nanotube amounts were created and layered in order to make the material [Experimental].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of creating a multi-layered composite billet as taught by Chang in view of Minami and Hong, and used two composite powders of different compositions in the creation of the second and third billet. As taught by Kwon, the use of functionally graded material allows for the tailoring of properties of bulk material, by controlling the distribution of the desired characteristics in each layer. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 1, 3 – 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Hong (US2011/0068299), Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), and Kim (KR20160019711A, using espacenet translation)

Regarding claim 1, Chang teaches a method for manufacturing a composite profile material [Title]. Chang teaches the method includes forming a composite billet [0024]. Chang teaches that the composite billet comprises a first billet of hollow cylindrical shape [0037 – 0038], a second billet that may be a cylindrical shaped, metal bulk or powder [0039 – 0040], and a third billet comprised of powder disposed between the first and second billet [0051] (meeting the claimed limitation of forming a multi-layered billet). Chang also discloses that the composite die is extruded [0054] (meeting the claimed limitation of extruding the multi-layered billet).
Wherein the first billet of Chang reads on the “second shell layer” and “first billet” as claimed, wherein the second billet of Chang reads on the “core layer” and the “third billet” as claimed, and wherein the third billet of Chang reads on the “first shell layer” and “second billet” as claimed. Wherein the first billet of Chang is a “can” shape [0049]
Chang teaches that the second billet (i.e. core layer) and the third billet (i.e. shell layer) may be mixtures of powder including mixtures of aluminum powder and/or carbon nanotubes [0050, 0052]

However, Chang also does not teach forming a heat-sink by extruding the billet. Chang also does not explicitly teach forming the composite powder with aluminum powder and carbon nanotubes via 

Minami teaches a heat sink and cooling device [title] and a method of making it. Minami teaches that the heat sink is made of a composite material of aluminum and carbon particles [0036], wherein the carbon particles can be carbon nanotubes [0043, 0045]. Minami further teaches that carbon nanotubes have a high thermal conductivity and composite easily with aluminum [0043]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of forming a multi-layered billet and extruding as taught by Chang, and used a composite powder of aluminum and carbon nanotubes in order to produce a powder with high thermal conductivity as well as used the extrusion process to form a heat-sink from the billet, as taught by Minami. Given that both Chang and Minami use the teaches using aluminum-carbon nanotube mixtures, a person of ordinary skill in the art would have a reasonable expectation of achieving a heat-sink with the billet of Chang. 

Chang in view of Minami does not explicitly teach forming the composite powder with aluminum powder and carbon nanotubes via ball milling. Chang also does not teach the composition of the powders in the second and third billet nor that they are different composition.

	Kim teaches a method for producing double nanoparticle reinforced aluminum gradient functional material [0039]. Kim further teaches that the carbon nanotubes and aluminum powder are added together (similar to Chang) and silicon carbide nanoparticles are added in order to increase the dispersion of the carbon nanotubes in the composite powder [0015]. Kim also teaches that the carbon nanotubes are added in amount of 0.5 – 50 vol% [0032] and that the composite powder can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of forming a multi-layered billet and extruding as taught by Chang and combined it with the step of using balling milling and silicon carbide nanoparticles to create an aluminum – carbon nanotube composite powder, as taught by Kim. As disclosed by Kim, the use of both ball milling and silicon carbide nanoparticles is beneficial for creating a homogenously dispersed composite powder. 

Chang in view of Minami and Kim does not teach the composition of the powders in the second and third billet nor that they are different composition.

Hong teaches a method for fabricating nanocomposite powder which includes a carbon nanotube and a metal [Title]. Hong teaches that the composite powder is preferably carbon nanotubes and aluminum powder and that the composite powder is formed by ball milling the two together in order to homogenously mix them [0053, 0055]. Furthermore, Hong teaches that the amount of carbon nanotubes used in a metal matrix metal powder is 0.1 – 50 wt% [0052]. While Hong does not explicitly teach the volume%, based on the densities disclosed in the instant invention [Table 3] in which the carbon nanotubes have a density of 1.8 (or less) and the aluminum powder has a density of 2.7, the volume ratio would be 0.067 – 33.33 vol%. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the wt% disclosed by Hong overlaps with vol% amounts of the second and third billet of the claimed range. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have obvious to taken the method of Chang in view of Minami and Kim, and used balling to produce a homogenous mixture of carbon nanotubes and aluminum powder as disclosed by Hong. 

Chang in view of Minami, Kim and Hong does not explicitly teach that the composition of the powders in the second and third billet are a different composition.

Kwon teaches a method for making a functionally graded composite material [title]. Kwon also discloses that the method is done using a composite powder which comprises carbon-nanotubes and aluminum powder and is achieved through powder metallurgy route [Abstract; Experimental]. Kwon teaches that the creation of functionally graded material (FGMs) allows for the creation of a bulk material that has tailored properties due to controlled distribution of the desired characteristics within the material [page 1, left column, top]. Kwon shows that several different powders of varying carbon nanotube amounts were created and layered in order to make the material [Experimental].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of creating a composite billet as taught by Chang, and used two composite powders of different compositions in the creation of the second and third billet. As taught by Kwon, the use of functionally graded material allows for the tailoring of properties of bulk material, by controlling the distribution of the desired characteristics in each layer. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 3, Chang in view of Minami, Kim, Hong, and Kwon teaches the invention as applied above in claim 1. Kim teaches that the mixing speed is 200 – 500 RPM, which overlaps with the claimed range, for 0.5 – 20 hrs, which overlaps with the claimed range [0040], in a planetary mill [0050]. Kim also teaches that the balls to powder ratio is 5:1 – 15:1 and the organic solvent is 0 – 30wt% with respect to total weight of the powder [0040]. 
While Kim does not explicitly teach the volume ratio of the milling balls to the powder and the volume ratio of the organic solvent to the powder, given the similarities in the composition of the powder and organic solvent (heptane) [0050], and the similarities in the parameters of the mixing step between Kim and the claimed invention, there is a reasonably expectation that the weight ranges of the milling balls and the organic solvent, overlap with the volume ranges of the claimed invention. 

Regarding claim 4, Chang in view of Minami, Kim, Hong, and Kwon teaches the invention as applied above in claim 3. Kim teaches that the organic solvent can be heptane [0040, 0050]

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 9, Chang in view of Minami, Kim, Hong, and Kwon teaches the invention as applied above in claim 1. Chang teaches compressing the powder into the billet in order to reduce pores in the final product [0045, 0046]. However, Chang does not explicitly teach using discharge plasma sintering to do so. Furthermore, while Hong does suggest that discharge plasma sintering is used in the 
Kim teaches that discharge plasma sintering can be used to sinter/densify the powder and that discharge plasma sintering can precisely sinter within a short time [0042 – 0043]. Kim further discloses that the discharge plasma sintering temperature is 400 – 600°C, which overlaps with the claimed temperature, at a pressure of 30 – 100 MPa, which overlaps with the claimed pressure [0043], for up to 600 minutes, which overlaps with the claimed [0053]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of pressing the powder in the billet as taught by Chang, and substituted it with the hot discharge plasma sintering as taught by Kim. As taught by Kim, the use of discharge plasma sintering would allow for precise sintering (densification) and reduce the time to do so. Further still, a person of ordinary skill in the art would recognize that the reduction of pores in the final product would improve the quality of final product, as evidenced by Chang [0046]. 

Terminal Disclaimer
 The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/427,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's amendment filed 10/25/2021 has overcome the previous rejection of;

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Kim (KR20160019711A, using espacenet translation)
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970)

The examiner agrees that the Chang (et al.) does not teach or reasonably suggest that the composition of the second billet is 0.09 to 10 parts by volume of CNT to 100 parts by volume of aluminum powder and that the composition of the third billet is 0.08 parts by volume of CNT to 100 parts by volume of aluminum powder.

However, upon further consideration, a new rejection is made in view of;
Claims 1, 8, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Minami (US2019/0311970) and in further view of Hong (US2011/0068299) and Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”)
Claims 3 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR101822073, using espacenet translation) in view of Kwon (“Fabrication of Functionally Graded Carbon-Nanotube Reinforced Aluminum Matrix Composite”), Hong (US2011/0068299) and Minami (US2019/0311970), as applied to claim 1, and in further view of Kim (KR20160019711A, using espacenet translation)




	Applicant’s argues that the Chang does not teach or reasonably suggest using two powder based billet but instead only has one powder based billet [page 4, 3rd paragraph of remarks]. The examiner respectfully disagrees. Chang explicitly states that the second billet (i.e. first shell layer) may be a bulk metal or powder [0039] and that the third billet may be a powder [0051]. Applicant points to Fig 6 of Chang to show that the first and second billet (equivalent to the core layer and outermost shell layer) are bulk aluminum alloy. However, patents are relevant for all they contain and can be relied upon for all that it reasonably suggested to one of ordinary skill in the art (See MPEP 2123 I). In this case, although Chang does not explicitly show a figure in which the core layer and first shell are made of a composite material of aluminum and carbon nanotubes, Chang explicitly teaches that the second and third billet (equivalent to the core layer and first shell layer) can be made of powder and in which the powder can be a combination of aluminum or aluminum alloy powder and carbon nanotubes [0050, 0052]

	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0122783 – aluminum based composite material with carbon nanotubes made by mixing, compacting, sintering and extruding
US2019/0006127 – Forming electrical wire using composite material 
KR101686973B1 – Method for producing well dispersed nano composite powder
KR2014/0076448 – Producing aluminum alloy containing carbon nanotubes 
KR2013/0028378 – Method of processing homogenous composite powder with aluminum

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738